                            Case 1:18-cv-01334-RJJ-PJG ECF No. 88, PageID.899 Filed 12/26/19 Page 1 of 4




                                                   UNITED STATES DISTRICT COURT
                                               FOR THE WESTERN DISTRICT OF MICHIGAN

                            MICHAEL PUNG, as the personal
                            representative of the ESTATE OF                     Case No.: 18-cv-1334
                            TIMOTHY SCOTT PUNG,                               Honorable Robert J. Jonker
                                  Plaintiff,
                                                                                      MOTION
                                  v.

                            PETER M. KOPKE, in his personal
                            capacity,
                            PATRICIA DEPRIEST, in her personal
                            capacity;
                            STEVEN W. PICKENS, in his official
                            and personal capacity, and
                            COUNTY OF ISABELLA
OUTSIDE LEGAL COUNSEL PLC




                                  Defendants
                                                                   /
     www.olcplc.com




                            OUTSIDE LEGAL COUNSEL PLC                  CUMMINGS, MCCLOREY, DAVIS & ACHO
                            PHILIP L. ELLISON (P74117)                 ALLAN C. VANDER LAAN (P33893)
                            Attorney for Pung/Estate                   BRADLEY C. YANALUNAS (P80528)
                            PO Box 107                                 Counsel for Pickens/Isabella Co
                            Hemlock, MI 48626                          2851 Charlevoix Dr, S.E., Ste 327
                            (989) 642-0055                             Grand Rapids, MI 49546
                            (888) 398-7003 - fax                       (616) 975-7470
                            pellison@olcplc.com                        avanderlaan@cmda-law.com
                                                                       byanalunas@cmda-law.com
                            WILLIAM SELESKY (P77750)
                            Department of Attorney General             CHARLES A. LAWLER (P65164)
                            Asst Attorney General - Labor Div          CLARK HILL PLC
                            Counsel for Kopke                          Counsel for DePriest
                            P.O. Box 30217                             212 E. Cesar E. Chavez Ave.
                            Lansing, MI 48909                          Lansing, Michigan 48906
                            (517) 373-2560                             (517) 318-3100
                            SeleskyW1@michigan.gov                     clawler@clarkhill.com


                                MOTION FOR LEAVE TO GIVE NOTICE OF SUPPLEMENTAL AUTHORITY

                                  NOW COMES Plaintiff Michael Pung (PR), by counsel, and moves for leave to

                            provide supplemental authority in opposition to prior filings made against each

                            Defendants’ motion to dismiss Count I of the Second Amended Complaint, a pled Section



                                                                       1
                            Case 1:18-cv-01334-RJJ-PJG ECF No. 88, PageID.900 Filed 12/26/19 Page 2 of 4




                            1983 due process conspiracy claim. As part of legal research on a forthcoming federal

                            case regarding the First Amendment in the Eastern District, Plaintiff’s counsel became

                            aware of new mandatory authority to which this Court is bound and should be made aware

                            of. The case is Novak v. City of Parma, 932 F.3d 421 (6th Cir. 2019).

                                    In Novak, the plaintiff created a Facebook page mocking the Parma Police

                            Department. The police seemingly overacted and arrested the creator of the parody

                            Facebook page. After being acquitted of some Ohio charges, he sued under Section

                            1983.

                                    Relevant this case, the Novak plaintiff—like PR Pung—also pled a Section 1983
OUTSIDE LEGAL COUNSEL PLC




                            conspiracy claim. The Sixth Circuit confirmed what PR Pung has said all along—the
     www.olcplc.com




                            pleading standard and the “test for conspiracy” are “simple.” Like Mr. Novak, PR Pung

                            has named the alleged coconspirators, pled they came to an agreement, and alleges that

                            they overtly acted against his legal interests. Poignantly, the Sixth Circuit, citing Twombly,

                            held “these are ‘enough fact[s] to raise a reasonable expectation that discovery will reveal

                            evidence of illegal agreement.’” Novak, 932 F.3d at 436.

                                    If it is legal sufficient for Mr. Novak under the Twombly (i.e. Rule 12(b)(6) standard)

                            according to the Sixth Circuit, it is certainly legal sufficient of PR Pung. And more

                            importantly, this Court is bound by the decision. See Bennett v. E.F. Hutton Co., Inc., 597

                            F. Supp. 1547, 1557 (N.D. Ohio 1984) (published Sixth Circuit decision binds district

                            courts in Michigan, Ohio, Tennessee, and Kentucky).

                                                                BRIEF IN SUPPORT

                                    Courts of the Western District of Michigan regularly and consistently allow, in its

                            individualized discretion, leave to file supplemental authority which assists the Court with




                                                                           2
                            Case 1:18-cv-01334-RJJ-PJG ECF No. 88, PageID.901 Filed 12/26/19 Page 3 of 4




                            resolving pending legal issues. E.g. Hertel v. Mtg. Electronic Registration Sys, Case No.

                            12-cv-174, 2013 U.S. Dist. LEXIS 63454, at fn.11 (WD Mich, May 3, 2013). Such

                            discretion is asked to be exercised here.

                                                               CONCURRENCE

                                  Concurrence was sought from all opposing counsel. Counsel for Defendants

                            County of Isabella and Steven Pickens (Vander Laan) refused to concur and thereby

                            necessitating this motion without the need to await the responses from remaining counsel.

                                                             RELIEF REQUESTED

                                  WHEREFORE, the Court is requested to enter an order receiving Novak v. City of
OUTSIDE LEGAL COUNSEL PLC




                            Parma, 932 F.3d 421 (6th Cir. 2019) as precedentially-binding supplemental authority
     www.olcplc.com




                             Date: December 26, 2019                    RESPECTFULLY SUBMITTED:

                                                                        /s/ Philip L. Ellison
                                                                        OUTSIDE LEGAL COUNSEL PLC
                                                                        by PHILIP L. ELLISON (P74117)
                                                                        PO Box 107 · Hemlock, MI 48626
                                                                        (989) 642-0055
                                                                        (888) 398-7003 - fax
                                                                        pellison@olcplc.com

                                                                        Attorney for Plaintiff




                                                                        3
                            Case 1:18-cv-01334-RJJ-PJG ECF No. 88, PageID.902 Filed 12/26/19 Page 4 of 4




                                                          CERTIFICATE OF SERVICE

                                   I hereby certify that on date stated below, I filed the foregoing document with the
                            ECF/CM system which will serve an email copy of the same to all counsel of record (at
                            their email address of record) on the date stated below.

                             Date: December 26, 2019                    RESPECTFULLY SUBMITTED:

                                                                        /s/ Philip L. Ellison
                                                                        OUTSIDE LEGAL COUNSEL PLC
                                                                        by PHILIP L. ELLISON (P74117)
                                                                        PO Box 107 · Hemlock, MI 48626
                                                                        (989) 642-0055
                                                                        (888) 398-7003 - fax
                                                                        pellison@olcplc.com

                                                                        Attorney for Plaintiff
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                        4
